IN THE
                        TENTH COURT OF APPEALS



                               No. 10-11-00126-CV

                          IN RE ALMA ROSA LUGO


                               Original Proceeding



                         MEMORANDUM OPINION

      The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(d).



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 18, 2011
[OT06]